ORDER

PER CURIAM.
Appellant R.G. Ross Construction Co., Inc. (Ross) appeals the judgment in favor of G.J. Grewe, Inc. (Grewe) and Kenrick Developers Investment, Inc., in Ross’ action to recover monies Ross claimed it spent in performing preconstruction services on a development project. The trial court determined that a valid settlement agreement existed and entered a judgment enforcing the settlement. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court did not clearly err in denying Movant’s motion. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2015).